Citation Nr: 0309343	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  95-01 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of the currently 
assigned 10 percent for bipolar disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from November 1968 to July 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for bipolar 
disorder and assigned a 10 percent disability rating.  


REMAND

This case was previously before the Board in November 1996, 
October 1997 and January 1999 when it was remanded for 
additional development.  The development was completed and 
the claims file returned to the Board.  In September 2002, 
the Board undertook additional development on the veteran's 
claim pursuant to 38 C.F.R. § 19.9(a)(2).  Additional 
evidence was obtained in December 2002 consisting of VA 
treatment records of the veteran.  

In May 2002, the United States Court of Appeals for the 
Federal Circuit held that the regulations giving the Board 
the authority to develop evidence were invalid because in 
part, C.F.R. § 19.9(a)(2) allows the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration contrary to the requirement of 
38 U.S.C.A. § 7104(a) which provides that all questions 
subject to a decision by the Secretary of VA shall be 
subject to one review on appeal by the Secretary.  DAV v. 
Principi, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  
As such, this case must be again remanded to the RO to 
consider the additional evidence received.

Accordingly, this case is remanded for the following:

The RO should review all evidence added 
to the claims file since the prior RO 
determination and readjudicate the 
appellant's claim for a higher evaluation 
for bipolar disorder to include whether 
there is any basis for "staged" ratings 
at any pertinent time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The RO 
should consider the veteran's claim under 
both the old and new criteria for rating 
psychiatric disabilities.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
decision and the completion of the requested development by 
this remand.  The veteran will be notified by the RO 
regarding additional actions to be undertaken by him.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


